Title: To Thomas Jefferson from Madame de Chastellux, 6 May 1795
From: Chastellux, Marie Joséphine Charlotte Brigitte Plunkett, Marquise de
To: Jefferson, Thomas



Dear Sir
Paris May the 6th. 1795.

Your generous good heart, and the friendship that existed between you, and my ever lamented husband embolden me to ask you a favour, with the firm confidence it will be granted shou’d my demand be seasonable, as I flatter myself you will find it is.
You was an inhabitant of Paris my dear Sir at the time of my first settlement in that large City: I was then the Wife of a man I loved and esteemed, the sharer of his fortune which tho’ not considerable was sufficient, and the friend of a woman whose virtues are universally acknowledged, and whose wealth seemed to ensure my future welfare. I am now the Widow of that Man (your friend) the pention I received in that quality is no longer paid, I have no jointer or provision whatsoever, and my patroness in whose misfortunes I have been, and am still a constant partner, beeing entirely divested of her large property, has it not in her power to fulfill what her feeling and affectionate heart had intended for me. Tho’ cruel this change in my situation appear’s, I shou’d continue to bear it with fortitude as I have for these two year’s past was I not a mother, but my heart bleeds when I look at my Boy whose misfortunes began before his birth and who is not only totaly unprovided for, but for the present deprived even of that education his age begins to call for, and which is in some measure still more necessary to one who according to every probability must work out his own fortune. My Alfred is past six and as yet has received no instruction but from his mother. Now my dear Sir shou’d your opinion induce you to think that his father’s services, and affection to your Country, entitle him to put in  a claim to your nations generosity, I hope, nay I am convinced that you will be so good as to make yourself my poor Boy’s advocate and intercessor. I shou’d (independently of the relief it wou’d be to my mind) look upon any thing that was granted to him, either a yearly allowance or a portion of lands as most honourable to M. de Chastellux’s memory, and an encouragement to his Son to deserve the protection of that country toward’s which my heart and wishes are often directed, as I look upon it as my son’s second home and flatter myself he will find there hereafter those advantages I am afraid he can no longer expect in france. Enclosed my dear Sir is a letter for general Washington, your Worthy President, I refer him to you for particular’s as it realy hurts me to repeat what concerns my melancholy situation, nothing render’s it supportable but the consciousness, that I have acted up to what I owed my husband’s memory, my duty to my son, and my own honour. Trial’s ever so severe leave after them pleasing feelings, I mean when their remembrance is exempt of every kind of reproach or repentance, and this I can say, thank god, is my case.
I am just upon the point of going down to the roche-guyon for a few days; your name will be often mentioned in that noble mansion, by Madame d’anville, a Woman who unites all the virtues of her Sex, but who alass is in a declining State of health. What a pity such beeing’s shou’d ever dye! I shou’d think I injured you my dear Sir was I to make you any apology for the liberty I take, I am certain it will be agreable to you, except you shou’d think my demand indiscreet, if so my dear Sir look upon it only as a strong proof of my regard and confidence. Assure yourself that no circumstance whatsoever can alter the Sentiments of esteem and friendship I shall ever retain for you and believe me as Ever your affectionate humble Servant

Plunkett Chastellux

